Citation Nr: 1826324	
Decision Date: 05/01/18    Archive Date: 05/14/18

DOCKET NO.  11-21 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, Maryland


THE ISSUES

1.  Entitlement to a higher initial rating for chronic cervical strain, rated as 10 percent disabling from July 23, 2009 to June 15, 2014, and 20 percent disabling thereafter.

2.  Entitlement to a higher initial rating for degenerative disc disease at L5-S1; and T1, T3-4 and T8-9; with facet arthropathy at L5-S1, rated as 10 percent disabling from July 23, 2009 to June 15, 2014, and 20 percent disabling thereafter.

3.  Entitlement to a higher initial rating for right hand boxer's fracture, healed, rated as noncompensable since July 23, 2009.


REPRESENTATION

Veteran represented by:	Maryland Department of Veterans Affairs



ATTORNEY FOR THE BOARD

N. Rasool, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to January 2005.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky, and a January 2010 rating decision issued by the RO in Winston-Salem, North Carolina.  Jurisdiction was later transferred to the Baltimore, Maryland RO.

The Board notes that, in his VA Form 9 Substantive Appeals, the Veteran requested to appear at a hearing before a member of the Board.  He was scheduled for a March 2018 hearing, but did not attend.  The Board considers the hearing request withdrawn at this time.  See 38 C.F.R. § 20.704(d).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran appeals the denial of a higher initial rating for chronic cervical strain, rated as 10 percent disabling from July 23, 2009 to June 15, 2014, and 20 percent disabling thereafter; a higher initial rating for degenerative disc disease at L5-S1; and T1, T3-4 and T8-9; with facet arthropathy at L5-S1, rated as 10 percent disabling from July 23, 2009 to June 15, 2014, and 20 percent disabling thereafter; and a higher initial rating for right hand boxer's fracture, healed, rated as noncompensable since July 23, 2009.

The Veteran was most recently afforded a VA examination in February 2016 to assess the severity of his cervical spine, thoracolumbar spine, and right hand disabilities.

In Correia v. McDonald, 28 Vet. App. 158 (2016), the Court held "that the final sentence of § 4.59 creates a requirement that certain range of motion testing be conducted whenever possible in cases of joint disabilities."  Specifically, range of motion studies must be performed that test active and passive range of motion as well as in weight-bearing and nonweight-bearing.

Additionally, the February 2016 VA examiner's assessment that determining the extent of motion loss of the thoracolumbar spine during flares required resort to speculation does not comply with a recent holding in Sharp v. Shulkin, 29 Vet. App. 26 (2017).
	
The Board finds that the examination of record is inadequate in light of the holdings in Correia and Sharp so that the matter must be remanded for a new examination.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims folder records of the Veteran's VA treatment since January 2017.

2.  Schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected cervical spine, thoracolumbar spine, and right hand disabilities.  Access to the electronic claims folder must be made available to the examiner for review.  In accordance with the latest worksheets for rating the thoracolumbar spine, cervical spine, and right hand, the examiner is to provide a detailed review of the Veteran's pertinent medical history, current complaints and the nature and extent of his disability.

In order to comply with Sharp v. Shulkin, 29 Vet. App. 26 (2017), the examiner is asked to describe whether pain, weakness, fatigue and/or incoordination significantly limits functional ability during flares or repetitive use, and if so, the examiner must estimate range of motion during flares or repetitive use.  If the examination does not take place during a flare, the examiner should have the Veteran describe and/or demonstrate the extent of motion loss during flares or repetitive use and provide the extent of motion loss described in terms of degrees.  If there is no pain and/or no limitation of function, such facts must be noted in the report.  The examiner should comment as to whether there is any medical reason to accept or reject the Veteran's description of reduced range of motion during flares or repetitive use.

Also, in order to comply with the Court's decision in Correia, the VA examination must include range of motion testing in the following areas: 

 Active motion;
 Passive motion;
 Weight-bearing; and
 Nonweight-bearing.

Range of motion findings reported in degrees must be provided in the examination report.  The degree at which pain begins must be documented.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.  The VA examiner should provide a complete rationale for any opinions provided.

The examiner should also identify any neurologic manifestations of cervical and/or lumbar spine disability, if any.

3.  After completing all indicated development, readjudicate the claims in light of all the evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112.



_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252, only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

